DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/22/2021 has been entered.  Claims 1, 3-20 are pending in the application with claim 1 amended, claims 16-18 withdrawn, claim 2 cancelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 6, 7, 10, 11, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibiki et al. (US Patent Application Publication No. 2004/0267092, hereinafter Ishibiki) in view of Ichimura et al. (JP 2015-119756, hereinafter Ichimura).

In regard to claim 1, Ishibiki discloses an endoscope (1, Fig. 1) comprising: 
an insertion part (10) to be inserted into a subject (Fig. 1); 
a distal end part (11) having a distal end surface provided at a distal end of the insertion part (Figs. 1,19); 
an observation window (14) provided on the distal end surface to observe an interior of the subject (Fig. 19); 
a nozzle (12) provided on the distal end surface to jet a fluid toward the observation window (Fig. 19); and 
a plurality of protective projections (201,201,201) formed with an outer peripheral part of the distal end surface and provided to project forward of the observation window (Fig. 19 illustrates the placement of the projections along an outer peripheral part of the distal end surface and Fig.1 illustrates the projections projecting forward of the observation window), 
wherein the distal end part including the plurality of protective projections is formed of a hard material (the term “hard” is a term of degree, wherein all materials have a degree of hardness and therefore the materials which formed the distal end part and protective projections can be considered to be hard materials), 
wherein the plurality of protective projections are projected forward of the observation window (Fig.1 illustrates the projections projecting forward of the observation window), the plurality of protective projections have the same height as the nozzle or are projected forward of the nozzle (Fig. 1 illustrates the projections projecting forward of the nozzle), and 
the observation window and at least a portion of the nozzle are included within an outer ring region surrounded by the plurality of protective projections, in plan view of the distal end surface (Fig. 19 illustrates the observation window and nozzle are surrounded by the protective projections), 
a second surface (distal surface shown in Fig. 19) which is provided at a projecting part projecting on which the observation window (14) is disposed (Fig. 19), wherein the plurality of protective projections (201,201,201) comprise a first protective projection, a second protective projection, and a third protective projection, and each of the plurality of protective projections is provided on the second surface (Fig. 19).

Ichimura teaches an analogous endoscope comprising a distal end surface which contains an observation window (25a), illumination windows (21a,21b) and channels (20k,22k).  A nozzle (30) is provided on a surface recessed from the distal end surface and configured to deliver fluid over the observation window (25a).  A step (27) is disposed between the distal end surface and the recessed surface such that drainage of fluid from the nozzle is improved (Par. 34).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the nozzle of Ishibiki on a surface recessed from the observation window and illumination windows as taught by Ichimura to improve drainage of fluid from the nozzle directed towards the illumination and observation windows (Par. 34).

    PNG
    media_image1.png
    771
    851
    media_image1.png
    Greyscale

In regard to claim 3, Ishibiki teaches wherein the first protective projection is disposed at a position offset to one side of an imaginary straight line connecting a center of the nozzle and a center of the observation window (see annotated Fig. 19 above).


In regard to claims 6 and 7, Ishibiki teaches wherein the nozzle is disposed between the second protective projection and the third protective projection (see annotated Fig. 19 above).

In regard to claims 10 and 11, Ishibiki teaches wherein the second surface has two extending parts respectively extending from both end parts of an outer peripheral part of the second surface, and wherein one of the two extending parts is provided with the second protective projection and the other extending part is provided with the third protective projection (see annotated Fig. 19 above).

In regard to claim 15, Ichimura teaches wherein the second protective projection and the third protective projection are provided to project forward of the nozzle (Fig. 1).

In regard to claim 19, Ichimura teaches wherein the plurality of protective projections are disposed outside an endoscope observation visual field range (Par. 79).

In regard to claim 20, Ichimura teaches wherein the plurality of protective projections are disposed outside a visual field range of the observation window (Par. 79). 

Claims 4, 5, 8, 9 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibiki et al. (US Patent Application Publication No. 2004/0267092, hereinafter Ishibiki) in view of Ichimura et al. (JP 2015-119756, hereinafter Ichimura), as applied to claim 3, and further in view of Kuwae et al. (US Patent Application Publication No. 2016/0309994, hereinafter Kuwae).

In regard to claim 4, Ishibiki is silent with respect to wherein the distal end surface has a fluid discharge surface that is provided on a side opposite to the nozzle with respect to the observation window and is inclined rearward as a distance from the observation window increases.
Kuwae teaches an analogous endoscope (1) comprising an insertion portion (2) have a distal end part (7).  The distal end part comprises a nozzle (28) for ejecting fluid over an observation window (22) to clear debris from the observation window.  Kuwae teaches of providing a liquid discharge part (76, Fig. 8) comprising a recessed portion and extending from the observation window to an outer peripheral edge of the distal end part.  The liquid discharge part prevents liquid from backflowing onto the observation (Par. 70).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the second surface of Ishibiki with the fluid discharge part (76, Fig. 8) of Kuwae preventing liquid from backflowing onto the observation window after fluid has been ejected from the nozzle and across the observation window (Par. 70).

In regard to claim 5, Ishibiki teaches wherein the first protective projection is provided at a position adjacent to the fluid discharge surface (Fig. 19 illustrates the first protective project is adjacent a fluid discharge surface of the observation window).

In regard to claims 8 and 9, Ishibiki teaches wherein the nozzle is disposed between the second protective projection and the third protective projection (see annotated Fig. 19 above).

In regard to claims 12 and 13, Ishibiki teaches wherein the second surface has two extending parts respectively extending from both end parts of an outer peripheral part of the second surface, and wherein one of the two extending parts is provided with (see annotated Fig. 19 above).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/08/0221 have been fully considered but they are not persuasive. 
Applicant argued Ishibiki and Ichimura fail to teach “wherein the distal end part including the plurality of protective projections is formed of a hard material” in Claim 1.  
The examiner disagrees since the term “hard” is a term of degree, wherein all materials have a degree of hardness and therefore the materials which formed the distal end part and protective projections can be considered to be hard materials.  The examiner suggests amending Claim 1 to recite the distal end part and protective projections are formed of metal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.